UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 22, 2010 (December 21, 2010) PLAINS EXPLORATION & PRODUCTION COMPANY (Exact name of registrant as specified in charter) Delaware 33-0430755 (State of Incorporation) (I.R.S. Employer Identification No.) 001-31470 (Commission File No.) 700 Milam, Suite 3100 Houston, Texas 77002 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(713) 579-6000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (b)On December 21, 2010, Mr. Robert L. Gerry III gave notice to the Chairman, President and Chief Executive Officer of Plains Exploration & Production Company (the “Company”) that he was resigning, effective immediately.This resignation was not the result of any disagreement with the Company or the Board. A copy of the resignation letter is attached hereinto as Exhibit 99.1 and incorporated by reference herein. Item 9.01Financial Statements and Exhibits (d) 99.1Resignation Letter dated December 21, 2010 from Robert L. Gerry III. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PLAINS EXPLORATION & PRODUCTION COMPANY Date: December 22, 2010 /s/ Winston M. Talbert Winston M. Talbert Executive Vice President and Chief Financial Officer EXHIBIT INDEX 99.1Resignation Letter dated December 21, 2010 from Robert L. Gerry III.
